 


110 HR 862 IH: Lester Nichols Presque Isle Light Station Act of 2007
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 862 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2007 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for the return of the Fresnel Lens to the lantern room atop Presque Isle Light Station Lighthouse, Michigan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lester Nichols Presque Isle Light Station Act of 2007. 
2.Return of Fresnel Lens to Presque Isle Light Station Lighthouse, Michigan 
(a)In generalSubject to subsection (b), the Commandant of the Coast Guard shall modify the 2004 Agreement for Outgoing Loans (AOL) with Presque Isle Township, Michigan, in order to provide for the return of the Historic Fresnel Lens to the lantern room atop the Presque Isle Light Station Lighthouse, Michigan. 
(b)Conditions 
(1)Compliance with applicable lawAny modification under subsection (a) of the Agreement for Outgoing Loans described in that subsection shall comply with applicable provisions of section 5506 of the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–518), relating to the conveyance of the Presque Isle Light Station. 
(2)Retention of ownership of lensNotwithstanding the return of the Historic Fresnel Lens pursuant to subsection (a), the United States shall retain ownership of the lens. 
(3)Continuing operation of aid to navigationNotwithstanding the return of the Historic Fresnel Lens pursuant to subsection (a), the active aid to navigation, together with associated electronic and lighthouse equipment, at Presque Isle Light Station Lighthouse shall continue to be operated and maintained by the United States within the Historic Third Order Fresnel Lens at the Presque Isle Light Station Lighthouse. 
 
